Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-5, 7, 10, 12, 14, 16, 18-20 are objected to because of the following informalities:  specifically claims 4-5, 7, 10, 12, 14, 16, 18-20 appear to be dependent claims and dependent claims should begin with “The” not “A”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 4-5, 7, 10, 12, 14, 16, 18-19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10894783, from IDS in view of Numata (US20130338367, from IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘783 and the instant application claim compounds/compositions comprising the same compound of formula One. ‘783 merely does not expressly claim the instant claimed secondary active compounds. However, this deficiencies in ‘783 are addressed by Numata. Numata appears to specifically teaches the claimed compound of formula One (See claims; Table 2, left col. pg. 39 bottom compound, Table 2 left col. pg. 56, ~50th compound down from top, wherein Ra is H and Rb-1 is CH(Me)S(O)2Me), Numata further teaches wherein this compound can be mixed with insecticides, nematocides, fungicides, miticides, etc. which are unlimited and they exemplify the instantly claimed (but specifically state that the do not limit the mixtures to only the exemplified known fungicides, pesticides, insecticides, etc.) methomyl, methoxyfenozide, spinosad, acetamiprid, clothianidin, fipronil, indoxacarb, thiacloprid, and thiamethoxam (See [0309-0310]; [0318-0319]). 
Regarding claim 20, it would have been obvious to one of ordinary skill in the art to optimize the ratio of the compound(s) of formula one with the additional active agent to fall within the claimed range of 1:100 to 100:1 as is instantly claimed because ‘783 in view of Numata teaches that it was known to combine the same additional active agents with the same compound of formula One instantly claimed. Thus, it would have been obvious to one of ordinary skill in the art to optimize the ratio of the two active agents to fall within the claimed range in order to develop the most effective additive of synergistic pesticidal combination for controlling the same pests that are instantly disclosed. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, one of ordinary skill in the art would have been motivated to form the claimed compositions when looking to ‘783 and Numata because it is known, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, one of ordinary skill in the art would conclude that the instantly claimed compositions are obvious when taken in view of the compound taught by U.S. Patent No. 10894783 in view and the broadly taught compositions comprising this compound and the specifically claimed secondary active agents instantly claimed which are taught by of Numata (US20130338367).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7, 10, 12, 14, 16, 18-19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US20130338367, from parent application IDS/cited as part of relevant prior art initiative).

Applicant’s claims:
--A composition comprising (a) with the structure shown in claim 1 and ((b) an active ingredient selected from the group consisting of 1,3- dichloropropene,  chlorpyrifos,  hexaflumuron, methomyl, methoxyfenozide, noviflumuron, oxamyl,  spinosad,  acequinocyl, acetamiprid, acetoprole, avertriflumectin, azinphos-methyl, bifenazate,  carbaryl, carbofuran, chlorfenapyr, chlorfluazuron, chromafenozide, clothianidin, cyfluthrin, cypermethrin, deltamethrin, diafenthiuron, endosulfan, esfenvalerate, etoxazole, fipronil,  fluacrypyrim, gamma-cyhalothrin, halofenozide, indoxacarb,  lufenuron, malathion, novaluron, permethrin, pyridalyl, pyrimidifen, spirodiclofen, tebufenozide, thiacloprid, thiamethoxam, thiodicarb, tolfenpyrad, and zeta-cypermethrin.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 4-5, 7, 10, 12, 14, 16, 18-19, Numata appears to specifically exemplify the claimed compound of formula One (See claims; Table 2, left col. pg. 39 bottom compound, Table 2 left col. pg. 56, ~50th compound down from top, wherein Ra is H and Rb-1 is CH(Me)S(O)2Me), Numata further teaches wherein these compounds can be mixed with insecticides, nematocides, fungicides, miticides, etc. which are unlimited and they exemplify the instantly claimed (but specifically state that the do not limit the mixtures to only the exemplified known fungicides, pesticides, insecticides, etc.) methomyl, methoxyfenozide, spinosad, acetamiprid, clothianidin, fipronil, indoxacarb, thiacloprid, and thiamethoxam (See [0309-0310]; [0318-0319]). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02) and Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Regarding claim 20, Numata does not appear to specifically teach wherein the ratio of the combination of an active of formula one and the additional active agent is from 100:1 to 1:100 as is instantly claimed. However, it would have been obvious to one of ordinary skill in the art to optimize the ratio of the compound(s) of formula one with the additional active agent to fall within the claimed range of 1:100 to 100:1 as is instantly claimed because Numata teaches that it was known to combine the same additional active agents with the same compound instantly claimed and it is obvious to determine the appropriate ratios of active agents to form the most effective and/or synergistic combinations for pesticidal activity. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616